DETAILED ACTION
This communication is in responsive to amendment for Application 17/074798 filed on 4/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-18, 21 and 35 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 1/18/2021 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 4/14/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-18, 21 and 35 are moot in view of the new ground of rejection. However, Examiner responds to the second argument with respect to Kusters.

	Kusters expressly teaches “each of the head nodes is configured to: flush data stored in a storage of the respective head node to a sub-set of the plurality of data storage sleds via one of the at least two redundant network in the rack, wherein respective portions of the data transmitted to the sub-set of the plurality of data storage sleds are stored in respective portions of storage devices included in the sub-set of the plurality of data storage sleds,” see claim 33. 
	Additionally, the new art Feldman also teaches this limitation. For example, Fig. 4 step 410-428 expressly teaches the limitation. 
	Thus, Examiner maintains his rejection and interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16-18, 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters et al. (hereinafter Kusters) US 2020/0404055 A1 in view of Feldman US 10199066 B1. 

Regarding Claim 1, Kusters teaches a method for storing data, comprising: 
receiving, at a distributed proxy server from a data generation server, a write request for writing a data set to a persistent data storage (Fig. 9A & ¶0112-¶0116; local control plane 910 “distributed proxy server” services a read and write requests e.g. receives a request to write date to any of sled 916, 926 or 940 “persistent data storage” from zonal control plane 904 “data generation server.” Note that Fig. 10A & ¶0117-¶0120; illustrate servicing a read/write operations); 
transmitting, by the distributed proxy server, the data set to a target server group among a plurality of server groups (Fig. 9A & ¶0112-¶0116; illustrates how the local control plane “distributed proxy server” sends the data to head nodes “target server” according to the address. Claim 33 discloses the transmission limitation to sub-set of storage sleds. Additionally, see Figs. 4A-B illustrate storing data set to the specific group based on the address. Also note that each head node includes a local address for communication as illustrated in ¶0052), based on an identification number associated with the data set (Fig. 9A & ¶0112-¶0116; illustrates how the local control plane “distributed proxy server” sends the data to head nodes “target server” according to the address. The addresses are disclosed in Figs. 4A-B & ¶0087; for example, Figs. 4A-B illustrate addresses in relation to the data set. Also Fig. 1 & ¶0052; each head node may be assigned two publicly routable network addresses that are routable from client devices in network 128 and may also be assigned two local network addresses that are local to a data storage unit and are routable for communications between the head node and data storage sleds of the data storage unit), each server group of the plurality of server groups including a master server and a slave server (Fig. 3 & ¶0075-¶0078; Head nodes 304, 306, 308, 308 etc. “server groups” includes Storage 312, 314, 316 or 318 “master server” and sleds A, B, C or 322 “slave server.” Additionally, Fig. 1 & ¶0051 illustrate head nodes 106 “target group” that includes sled controller 112 “master” and mass storage devices 110 “slave.”) 
storing, by the target server group, the data set in the master server and the slave server asynchronously (Fig. 3 & ¶0078; At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306 “target server 
reading, by a consumer computing device coupled to the target server group, the data set from the target server group (the limitation is obvious from ¶0088; read request is received by the head node “target server.” Also note in Fig. 2 that client device 210 “consumer device” may send in a read request via the network. More importantly, Fig. 20 illustrate computing device 2000 e.g. personal computer, desktop or laptop -also qualify as consumer computing device- where the computing device 2000 includes Network interface 2040 that connects to the system of Fig. 2, see ¶0160-¶0170); 
Kusters does not expressly teach “and writing, by the consumer computing device, the data set to a database being operated by the persistent data storage.” However, this limitation is obvious/implied from Kusters’s teachings. 
For example see Fig. 20 & ¶0160-¶0170; Kusters teaches that computer system 2000 “consumer computing device” includes “persistent storage devices 2060 may correspond to disk drives, tape drives, solid state memory, other mass storage devices, block-based storage devices, or any other persistent storage device.  Computer system 2000 (or a distributed application or operating system operating thereon) may store instructions and/or data in persistent storage devices 2060, as desired, and may retrieve the stored instruction and/or data as needed.  For example, in some embodiments, computer system 2000 may host a storage unit head node, and 
These teachings imply or renders obvious that the computing device 2000 “consumer computing device” may write the date set to its storage system as desired and retrieve it accordingly. Additionally, since computing device is part of client system of Fig. 2 as an example, the different storage in computing device is still operated by the persistent storage of Fig. 2. Note that ¶0073 states that clients 210 encompass database applications to access the system.
It would have been obvious to one of ordinary skill in the art to realize the above limitation from Kusters’ teachings in order to increase durability of data (¶0005). Utilizing such teachings enable the system to provide low latencies for recently or frequently accessed data while providing high durability for long term storage of data or for data less frequently accessed and durability of data stored and replicated in head nodes may be adjusted by varying a number of head nodes that replicate the data (¶0031).  Also, durability of data stored in mass storage devices of data storage sleds of a data storage system may be adjusted by varying a RAID scheme or data encoding procedure used to store the data amongst other techniques to increase data durability. Id. 
Kusters does not expressly teach “the identification number being generated based on characteristics of the data set or a description of contents that are requested to be written;”
         Feldman teaches the identification number being generated based on characteristics of the data set or a description of contents that are requested to be written (Fig. 1 & Col. 6, lines 38-58; controller 106 transmits device characteristics 
             It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Feldman into the system of Kusters in order to provide for executing a write command instructing a data write to a target zone of the plurality of zones where the write command being generated based on the transmitted coupling information (Col. 2, lines 8-15). 

            Regarding Claim 16, Kusters teaches a method for storing data, comprising: 
receiving, at a distributed proxy server from a data generation server, a plurality of write requests for writing a plurality of data sets to a persistent data storage (Fig. 9A & ¶0112-¶0116; local control plane 910 “distributed proxy server” services a read and write requests e.g. receives a request to write date to any of sled 916, 926 or 940 “persistent data storage” from zonal control plane 904 “data generation server.” Note that Fig. 10A & ¶0117-¶0120; illustrate servicing a read/write operations), each data set having a corresponding identification number (Fig. 9A & ¶0112-¶0116; illustrates how the local control plane “distributed proxy server” sends the data to head nodes “target server” according to the address. The addresses are disclosed in Figs. 4A-B & ¶0087; for example, Figs. 4A-B illustrate addresses in relation to the data set. Also Fig. 1 & ¶0052; each head node may be assigned two publicly routable network addresses that are routable from client devices in network 128 and may also be assigned two local network addresses that are local to a data storage unit and are 
 determining, by the distributed proxy server, a target server group among a plurality of server groups for each data set based on the identification number of the data set and operating states of the plurality of server groups (Fig. 3 & ¶0075-¶0078; Head nodes 304, 306, 308, 308 etc. “server groups” includes Storage 312, 314, 316 or 318 “master server” and sleds A, B, C or 322 “slave server.” Additionally, Fig. 1 & ¶0051 illustrate head nodes 106 “target group” that includes sled controller 112 “master” and mass storage devices 110 “slave.”); 
transmitting, by the distributed proxy server, each data set to a corresponding target server group, such that data sets having the same identification number are transmitted to a same target server group (Fig. 9A & ¶0112-¶0116; illustrates how the local control plane “distributed proxy server” sends the data to head nodes “target server” according to the address. Claim 33 discloses the transmission limitation to sub-set of storage sleds. Additionally, see Figs. 4A-B illustrate storing data set to the specific group based on the address. Also note that each head node includes a local address for communication as illustrated in ¶0052); 

storing, each data set in a corresponding target server group (Fig. 3 & ¶0078; At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306 “target server group,” may cause data stored in storage 314 “master server,” that includes the data included with the write request and that may include additional 
reading, by a plurality of consumer computing devices, data stored in the plurality of server groups, each consumer computing device being coupled to one of the plurality of server groups, the each consumer computing device being configured to read a portion of the data from a coupled server group, the data including part or all of the plurality of data sets (¶0088; read request is received by the head node “target server.” Also note in Fig. 2 that client device 210 “consumer device” may send in a read request via the network. More importantly, Fig. 20 illustrate computing device 2000 e.g. personal computer, desktop or laptop -also qualify as consumer computing device- where the computing device 2000 includes Network interface 2040 that connects to the system of Fig. 2, see ¶0160-¶0170); 
Kusters does not expressly teach “and writing, by the plurality of consumer computing devices, the data to a database being operated by the persistent data storage.”
However, this limitation is obvious/implied from Kusters’s teachings. 
For example see Fig. 20 & ¶0160-¶0170; Kusters teaches that computer system 2000 “consumer computing device” includes “persistent storage devices 2060 may correspond to disk drives, tape drives, solid state memory, other mass storage devices, block-based storage devices, or any other persistent storage device.  Computer system 2000 (or a distributed application or operating system operating thereon) may store instructions and/or data in persistent storage devices 2060, as desired, and may retrieve the stored instruction and/or data as needed.  For example, in some may host a storage unit head node, and persistent storage 2060 may include the SSDs that include extents allocated to that head node.”[Emphasis added]. 
These teachings imply or renders obvious that the computing device 2000 “consumer computing device” may write the date set to its storage system as desired and retrieve it accordingly. Additionally, since computing device is part of client system of Fig. 2 as an example, the different storage in computing device is still operated by the persistent storage of Fig. 2. Note that ¶0073 states that clients 210 encompass database applications to access the system.
It would have been obvious to one of ordinary skill in the art to realize the above limitation from Kusters’ teachings in order to increase durability of data (¶0005). Utilizing such teachings enable the system to provide low latencies for recently or frequently accessed data while providing high durability for long term storage of data or for data less frequently accessed and durability of data stored and replicated in head nodes may be adjusted by varying a number of head nodes that replicate the data (¶0031).  Also, durability of data stored in mass storage devices of data storage sleds of a data storage system may be adjusted by varying a RAID scheme or data encoding procedure used to store the data amongst other techniques to increase data durability. Id. 
Kusters does not expressly teach “the identification number being generated based on characteristics of the data set or a description of contents that are requested to be written;”
         Feldman teaches the identification number being generated based on characteristics of the data set or a description of contents that are requested to be written (Fig. 1 & Col. 6, lines 38-58; controller 106 transmits device characteristics including read/write characteristic information to a host  including identifiers and associated mapping information).
             It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Feldman into the system of Kusters in order to provide for executing a write command instructing a data write to a target zone of the plurality of zones where the write command being generated based on the transmitted coupling information (Col. 2, lines 8-15). 

             Regarding Claim 17, Kusters- Feldman further teaches the method of claim 16, further comprising: in response to a determination that the identification number of a first data set of the plurality of data sets is not identical to the identification numbers of the current data stored in the plurality of server groups, or the plurality of server groups are not available, initiating a new server group to store the first data set (Kusters ¶0040; data could be stored in different locations based on addresses. For example, a particular head node of a data storage unit may be configured to communicate with external devices via a first path through the first networking device and using a first address, such as a first IP address and also communicate with the external device via a redundant network path through the second networking device and using a second address, such as a second IP address.  Also, a head node may be configured to communicate with mass storage devices in separate ones of the data storage sleds mounted in the rack via a first path through the first networking device and through a second path through the second networking device.  In some embodiments, a data 

Regarding Claim 18, Kusters- Feldman further teaches the method of claim 16, wherein the plurality of write requests are concurrent write requests (Kusters ¶0076; Replication of the data to secondary head node 306 is performed concurrently or nearly concurrently with storing the data in storage 314 of primary head node 306).

  Regarding Claim 21, Kusters- Feldman further teaches the method of claim 16, wherein each data set is stored in a master server and a slave server of a corresponding target server group asynchronously (Kusters Fig. 3 & ¶0078; At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306 “target server group,” may cause data stored in storage 314 “master server,” that includes the data included with the write request and that may include additional data stored before or after the write request, to be flushed to mass storage devices 322 “slave server” of the data storage sleds 326 of the data storage unit).

Claim 35 is substantially similar to claims 1 and 16, thus the same rationale applies. 

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters- Feldman in view of Wei et al. (hereinafter Wei) US 10372561 B1.
wherein the transmitting, by the distributed proxy server, the data set to a target server group (Fig. 9A & ¶0112-¶0116; illustrates how the local control plane “distributed proxy server” sends the data to head nodes “target server” according to the address. Claim 33 discloses the transmission limitation to sub-set of storage sleds. Additionally, see Figs. 4A-B illustrate storing data set to the specific group based on the address. Also note that each head node includes a local address for communication as illustrated in ¶0052). 
However, Kusters does not expressly teach comprises: upon a determination that the master server of the target server group is operating properly, transmitting, by the distributed proxy server, the data set to the master server of the target server group, but, Kusters does teach whether credentials to write a request is proper or not and whether a head node has a valid credential or not. 

Wei teaches upon a determination that the master server of the target server group is operating properly (Fig. 6 step 606-608 compared with step 612; the system after receiving a data write request checks master server before performing the request), transmitting, by the distributed proxy server, the data set to the master server of the target server group (implied from Fig. 6 step 606-608 because the data is being written to stipe across storage devices on master server when compared with step 612).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system 

Regarding Claim 3, Kusters- Feldman and Wei teach the method of claim 2, wherein the storing, by the target server group, the data set in the master server and the slave server asynchronously (Fig. 3 & ¶0078; At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306 “target server group,” may cause data stored in storage 314 “master server,” that includes the data included with the write request and that may include additional data stored before or after the write request, to be flushed to mass storage devices 322 “slave server” of the data storage sleds 326 of the data storage unit)
However, Kusters does not expressly teach comprises: upon a determination that the slave server of the target server group is operating properly, storing, by the master server of the target server group, the data set in the master server of the target server group; and synchronizing, by the master server of the target server group, the data set to the slave server of the target server group.
comprises: upon a determination that the slave server of the target server group is operating properly (Fig. 7 step 702 inherently requires the determination in comparison with step 704. Also the same rationale applies with respect to step 610 of Fig. 6 inherently requires the determination in comparison with step 704 or 604), storing, by the master server of the target server group, the data set in the master server of the target server group (Fig. 6 step 608); 
and synchronizing, by the master server of the target server group, the data set to the slave server of the target server group (Fig. 7 step 702 or Fig. 6 steps 608-610).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system of Kusters in order to provide a mirrored storage volume can be managed without a full re-mirroring of the volume (abstract). Utilizing such teachings enable the system to store the data for the volume across the various devices (abstract).  For example, when a storage device becomes unavailable, the data from the corresponding storage device on the other mirrored server can be written to the remaining storage devices on the server experiencing the device failure. Id. Additionally, the data interface can be virtualized such that the user can continue to send input and output (I/O) requests using the same address information. Id. Moreover, a translation layer can map the virtualized addresses to the physical addresses where the data is stored. Id. 

Regarding Claim 4, Kusters- Feldman and Wei teach the method of claim 3, Kusters further teach wherein the data set is read by the consumer computing device 

Regarding Claim 5, Kusters- Feldman and Wei teach the method of claim 2, wherein the storing, by the target server group, the data set in the master server and the slave server asynchronously (Fig. 3 & ¶0078; At a later point in time 4, e.g. asynchronous to times 1-3, the primary head node, e.g. head node 306 “target server group,” may cause data stored in storage 314 “master server,” that includes the data included with the write request and that may include additional data stored before or after the write request, to be flushed to mass storage devices 322 “slave server” of the data storage sleds 326 of the data storage unit)
However, Kusters does not expressly teach upon a determination that the slave server of the target server group has failed, storing, by the master server of the target server group, the data set in the master server of the target server group.
Wei teaches upon a determination that the slave server of the target server group has failed (Fig. 7 step 704), storing, by the master server of the target server group, the data set in the master server of the target server group (Figs. 6-7 illustrate what the system will do once either the slave or the master fails including the master storing the data)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system of Kusters- Feldman in order to provide a mirrored storage volume can be managed without a full re-mirroring of the volume (abstract). Utilizing such teachings enable the system to store the data for the volume across the various devices (abstract).  For example, when a storage device becomes unavailable, the data from the corresponding storage device on the other mirrored server can be written to the remaining storage devices on the server experiencing the device failure. Id. Additionally, the data interface can be virtualized such that the user can continue to send input and output (I/O) requests using the same address information. Id. Moreover, a translation layer can map the virtualized addresses to the physical addresses where the data is stored. Id. 

Regarding Claim 6, Kusters- Feldman and Wei teach the method of claim 5, Kusters further teaches wherein the data set is read by the consumer computing device from the master server of the target server group (the data is being replicated as stated in ¶0031 where a consumer device read the data. Note that once a server is not available, the other server is used. Kusters’s teachings is not limited to one master server or slave server for servicing a request. Also note as in Fig. 2 client device 210 “consumer device” may send in a read request via the network. More importantly, Fig. 20 illustrate computing device 2000 e.g. personal computer, desktop or laptop -also 

Regarding Claim 7, Kusters- Feldman and Wei teach the method of claim 5. However, Kusters does not expressly teach further comprising: initiating a new server to couple with the master server of the target server group, and using the new server as a slave server of the target server group.
Wei teaches further comprising: initiating a new server to couple with the master server of the target server group, and using the new server as a slave server of the target server group (Figs. 6-7 e.g. step 604 states that master/slave servers are created. Once a master is failed, the slave is used “acts like a master server” to copy data from it to the new master and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system of Kusters in order to provide a mirrored storage volume can be managed without a full re-mirroring of the volume (abstract). Utilizing such teachings enable the system to store the data for the volume across the various devices (abstract).  For example, when a storage device becomes unavailable, the data from the corresponding storage device on the other mirrored server can be written to the remaining storage devices on the server experiencing the device failure. Id. Additionally, the data interface can be virtualized such that the user can continue to send input and output (I/O) requests using the same address information. Id. Moreover, a translation layer can map the virtualized addresses to the physical addresses where the data is stored. Id. 

	Wei teaches “wherein the transmitting, by the distributed proxy server, the data set to a target server group comprises: upon a determination that the slave server of the target server group is operating properly and the master server of the target server group has failed (at steps 606-608 “receiving data write request,” the system detect failure of one or more devices on master server and writes the data to slave server which inherently means that the slave servers and not failed), transmitting, by the distributed proxy server, the data set to the slave server of the target server group (at steps 606-608 “receiving data write request,” the system detect failure of one or more devices on master server and writes the data to slave server which inherently means that the slave servers and not failed then the system writes to the slave server. Note that at step 704 the system determines failure of the slave server)”
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system of Kusters- Feldman in order to provide a mirrored storage volume can be managed without a full re-mirroring of the volume (abstract). Utilizing such teachings enable the system to store the data for the volume across the various devices (abstract).  For example, when a storage device becomes unavailable, the data from the corresponding 

Regarding Claim 9, Kusters- Feldman and Wei teach the method of claim 8, Wei further teaches further comprising: initiating a new server to couple with the slave server of the target server group, and using the new server as a master server of the target server group (Figs. 6-7 e.g. step 604 states that master/slave servers are created. Once a master is failed, the slave is used “acts like a master server” to copy data from it to the new master and vice versa. For example, once master server is failed, the recovery process initiate a block storage including writing 614 data from storage device of slave server corresponding to the failed master device across other master servers “acting like a master device for the rest of devices,” see Col. 19, lines 20-67).

Regarding Claim 10, Kusters- Feldman and Wei teach the method of claim 8, Wei further teaches wherein the data set is stored by the slave server of the target server group in the slave server of the target server group (Once available, the recovery process can include writing 614 data from the storage device of the slave server, corresponding to the failed master device, across the remaining storage devices of the master server, see Col. 19, lines 20-67).



Regarding Claim 12, Kusters- Feldman teaches the method of claim 1. However, Kusters- Feldman does not expressly teach further comprising: 
monitoring an operating state of the master server of the target server group, the slave server of the target server group or the consumer computing device based on one or more corresponding log files generated by the master server of the target server group, the slave server of the target server group, or the consumer computing device.
further comprising: 
Wei teaches monitoring an operating state of the master server of the target server group (Fig. 6-612 & see Col. 19, lines 20-67), the slave server of the target server group (Fig. 7 step 704), or the consumer computing device based on one or more corresponding log files generated by the master server of the target server group (inherent from Fig. 6-612 & see Col. 19, lines 20-67), the slave server of the target server group, or the consumer computing device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wei into the system of Kusters- Feldman in order to provide a mirrored storage volume can be managed without a full re-mirroring of the volume (abstract). Utilizing such teachings enable the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters- Feldman in view of Wei and further in view of Zheng et al. (hereinafter Zheng) US 2017/0134730 A1. 

Regarding Claim 13, Kusters and Wei teach the method of claim 12, Wei further teaches further comprising: determining whether a data backlog is present in the target server group based on the monitoring result (Failures or availability issues can include, for example, unavailability, communications errors, data storage and retrieval errors, unacceptable performance, and the like “this includes backlog of data to one of ordinary skill in the art, see Figs. 6-7 & see Col. 19, lines 20-67); 
However, Kusters- Feldman and Wei do not expressly teach and in response to a determination that a data backlog is present in the target server group, adjusting a data reading or writing speed of the consumer computing device based on a data writing status, or initiating another consumer computing device to share a workload of the consumer computing device.
 and in response to a determination that a data backlog is present in the target server group, adjusting a data reading or writing speed of the consumer computing device based on a data writing status (¶0014-¶0016 & Figs. 3-4; when data is the data buffer reaches above specified threshold “data backlog/status,” the system adjust recording bitrate of recording device of writing or reading accordingly), or initiating another consumer computing device to share a workload of the consumer computing device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zheng e.g. adjusting writing/reading speed of data into the system of Kusters and Wei in order to help ensure that the data buffer always has certain data amount as long as the data recording is not terminated by a user (¶0075). Utilizing such teachings enable the system to optimize the quality of recording data with bottleneck limitation of the writing speed of storage device (¶0075).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters- Feldman in view of Zheng.

Regarding Claim 14, Kusters- Feldman teaches the method of claim 1. However, Kusters- Feldman does not expressly teach the method of claim 1, further comprising: receiving, from the database, a data writing status; and adjusting a data reading or writing speed of the consumer computing device based on the data writing status.

Zheng teaches receiving, from the database, a data writing status (¶0014-¶0016 & Figs. 3-4; when data is the data buffer reaches above specified threshold “data backlog/status,” the system adjust recording bitrate of recording device of writing or reading accordingly); and adjusting a data reading or writing speed of the consumer computing device based on the data writing status (¶0014-¶0016 & Figs. 3-4; when data is the data buffer reaches above specified threshold “data backlog/status,” the system adjust recording bitrate of recording device of writing or reading accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zheng e.g. adjusting writing/reading speed of data into the system of Kusters- Feldman in order to help ensure that the data buffer always has certain data amount as long as the data recording is not terminated by a user (¶0075). Utilizing such teachings enable the system to optimize the quality of recording data with bottleneck limitation of the writing speed of storage device (¶0075).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters- Feldman in view of Wu et al. (hereinafter Wu) US 2020/0242097 A1. 

Regarding Claim 15, Kusters- Feldman teaches the method of claim 1. However, Kusters- Feldman does not expressly teach the,wherein the database is a Hadoop database (Hbase).
 wherein the database is a Hadoop database (Hbase) (¶0021-¶0023; using Hbase database).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wu e.g. using Hbase database into the system of Kusters- Feldman in order to use a database that is highly reliable, high performance, column-oriented and scalable distributed storage system (¶0021). Utilizing such teachings enable the system to query target data in massive data with high performance (¶0021). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455